Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 10/15/2019. In virtue of this communication, claims 1-12 currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). Certified copies of the priority documents received on 11/08/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2020 and 08/03/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 10/15/2019 is accepted as part of the formal application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poggio (US 20150280312), hereinafter Poggio, in view of Yung et al (US 20130106659), hereinafter Yung.

Regarding claim 1,
Poggio discloses an antenna (a mobile phone 10, Fig 1B) comprising:
a carrier (a rear housing 20b, Fig 2) formed using a composite plastic material (a plastic material suitable to a Laser Direct Structuring (LDS) process; paragraph [0015]) and configured to provide at least one containing area (a part 24, Fig 2); and
at least one conductive component (an antenna 28, Fig 2) formed at the at least one containing area for combining with the carrier wherein the at least one conductive component forms a pattern (a desired shape; paragraph [0016]).
Poggio does not teach the composite plastic material has a dielectric constant; and the dielectric constant is between a first value and a second value, the first value and the second value are larger than zero, the first value is smaller than the second value, and the first value is substantially equal to or larger than six.
However, Yung teaches a composite plastic material (a thermoplastic composition material; paragraph [0031]) has a dielectric constant (paragraph [0042]); and the dielectric constant is between a first value and a second value, the first value and the second value are larger than zero, the first value is smaller than the second value, and the first value is substantially equal to or larger than six (Example 7, Example 8, Example 9 and Example 10; paragraph [0088]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a composite plastic material having a dielectric constant; and the dielectric constant being between a first value and a second value, the first value and the second value being larger than zero, the first value being smaller than the second value, and the first value being 
[AltContent: textbox (Poggio (US 20150280312))]
    PNG
    media_image1.png
    731
    695
    media_image1.png
    Greyscale


Regarding claim 2,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio as modified does not explicitly teach the second value is substantially equal to ten.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a second value being substantially equal to ten in Poggio as modified, in order to provide a relatively small antenna structure.

Regarding claim 3,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio as modified does not explicitly teach the first value is substantially equal to seven and the second value is substantially equal to ten.
However, Yung teaches a first value (an average dielectric constant Dk) is equal to 7.9 (paragraph [0088], Example) and a second value (an average dielectric constant Dk) is greater than 10 (paragraph [0088], Example 10).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first value being substantially equal to seven and a second value being substantially equal to ten in Poggio as modified, in order to provide a relatively small antenna structure.

Regarding claim 4,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio teaches the carrier and the at least one conductive component are generated and combined with one another using a laser direct structuring process (paragraph [0015]), a flexible print circuit board, a metal stamping process or a metal spraying process.

Regarding claim 5,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio as modified does not explicitly teach an area of the antenna is at least 30% smaller than an area of an original antenna, and a volume of the antenna is at least 45% smaller than volume of the original antenna.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an area of an antenna being at least 30% smaller than an area of an original antenna, and a volume of an antenna being at least 45% smaller than volume of an original antenna in Poggio as modified, in order to provide a relatively small antenna structure.

Regarding claim 6,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio as modified does not explicitly teach the conductive component has a length and a width, the length is substantially less than 85 millimeters, and the width is substantially less than 25 millimeters.
However, Yung teaches a conductive component (an antenna resonating element 58, Fig 7) has a length and a width (Fig 7), and due to the high dielectric constant of the thermoplastic composition, the size of the antenna structure can be relatively small (paragraph [0054]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an conductive component having a length and a width, the length being substantially less than 85 millimeters, and the width being substantially less than 25 millimeters in Poggio as modified, in order to provide a relatively small antenna structure.

[AltContent: textbox (Yung (US 20130106659))]
    PNG
    media_image2.png
    420
    742
    media_image2.png
    Greyscale


Regarding claim 7,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Poggio as modified does not explicitly teach the at least one conductive component and the pattern are corresponding to a plurality of frequency bands, the frequency bands are used for Long-Term Evolution technology and/or New Radio technology, and the frequency bands are between 500 megahertz to 6 gigahertz.
However, Yung teaches an antenna (an antenna structure 26, Fig 5) operates in desired communications bands, for example 2.4 GHz and 2.5 GHz (paragraph [0060]), and it is well known in the art that communication bands are used for Long-Term Evolution technology (see Wang, US 20160135057).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an at least one conductive component and a pattern being corresponding to a plurality of frequency bands, the frequency bands being used for Long-Term Evolution technology, and the frequency bands being between 500 megahertz to 6 gigahertz in Poggio as modified, in order to provide a relatively small antenna structure.
[AltContent: textbox (Yung (US 20130106659))]
    PNG
    media_image3.png
    259
    579
    media_image3.png
    Greyscale


Regarding claim 8,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Yung teaches the pattern (a pattern of an antenna structure 26, Fig 3; paragraph [0054]) is of a monopole antenna.

Regarding claim 9,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Yung teaches the pattern (a pattern of an antenna structure 26, Fig 3; paragraph [0054]) is of a planar inverted-F antenna.

[AltContent: textbox (Yung (US 20130106659))]
    PNG
    media_image4.png
    253
    649
    media_image4.png
    Greyscale



Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Yung teaches the pattern (a pattern of an antenna structure 26, Fig 5; paragraph [0054]) is of a coupling antenna.

Regarding claim 11,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Yung teaches the pattern is of a loop antenna (paragraph [0054]).

Regarding claim 12,
Poggio in view of Yung discloses the claimed invention, as described in claim 1.
Yung teaches the pattern is of an open-slot antenna (paragraph [0054]).


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI V TRAN/Primary Examiner, Art Unit 2845